UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-2122



VICTOR B. WHITE,

                Plaintiff - Appellant,

          v.


SPORT CLIPS HAIRCUTS, 5424 Forest Drive Suite 118 Columbia SC
29206; SPORT CLIPS HAIRCUTS, 10210B Two Notch Road Columbia SC
29223; SPORT CLIPS HAIRCUTS, 378 Columbiana Drive Suite 3
Columbia SC 29212,

                Defendants - Appellees,

          and


KEITH DARNELL, Statutory Agent,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:06-cv-02142-MJP)


Submitted:   May 13, 2008                  Decided:   June 13, 2008


Before NIEMEYER and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Victor B. White, Appellant Pro Se. David Eugene Dubberly, Nikole
Setzler Mergo, NEXSEN PRUET, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Victor    B.   White   appeals    the   district    court’s   order

accepting the recommendation of the magistrate judge and dismissing

his employment discrimination claims and his state law claim for

defamation.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      White v. Sport Clips Haircuts, No. 3:06-cv-02142-

MJP (D.S.C. Oct. 15, 2007). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 3 -